Name: Commission Regulation (EU) NoÃ 360/2010 of 27Ã April 2010 amending Annex IV and Annex VIII to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy
 Type: Regulation
 Subject Matter: sources and branches of the law;  environmental policy;  agricultural policy
 Date Published: nan

 28.4.2010 EN Official Journal of the European Union L 106/1 COMMISSION REGULATION (EU) No 360/2010 of 27 April 2010 amending Annex IV and Annex VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for the farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006 and (EC) No 378/2007, and repealing Regulation (EC) No 1782/2003 (1), and in particular its Articles 8(2)(a), 8(2)(b), 40 and 67 thereof, Whereas: (1) Annex VIII to Regulation (EC) No 73/2009 establishes for each Member State the maximum value of all payment entitlements that can be allocated during a calendar year. In accordance with Articles 40(2) and 67 of that Regulation Annex VIII should be adapted to take into account the decisions of the Member States in accordance with Articles 103o and 188a(3) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2) with regard to wine and to the advanced integration of coupled support into the single payment scheme. (2) Germany, Greece, Spain, France, Italy, Luxembourg, Austria, Portugal and Slovenia notified the Commission of their intention to allocate new payment entitlements to wine growers in accordance with Articles 103o and 188a(3) of Regulation (EC) No 1234/2007. (3) Belgium, Denmark, Greece, Luxembourg, the Netherlands, Austria, Finland, Sweden and United Kingdom notified the Commission of their intention to at least advance the integration of the seed aid referred to in Section 5 of Title IV of Regulation (EC) No 73/2009 or one of the schemes referred to in point 1 of Annex XI to that Regulation, with the exception of the specific quality premium for durum wheat, into the single payment scheme in 2010 or 2011. (4) Annex IV to Regulation (EC) No 73/2009 establishes for each Member State the ceilings which may not be exceeded by the total amounts of the direct payments, net of modulation, which may be granted in respect of a calendar year in the Member State concerned. (5) Following the decisions taken by the Member States in accordance with Article 103o and 188a(3) of Regulation (EC) No 1234/2007 and Article 67 of Regulation (EC) No 73/2009, the total maximum amounts of direct payments that may be granted shall be increased. Therefore, in accordance with Article 8(2)(a) of Regulation (EC) No 73/2009, Annex IV to that Regulation shall be reviewed. (6) Since the difficulties to its agricultural sector provoked by the economic crisis persist with a continuing negative impact on the economic situation of farmers, Portugal has communicated to the Commission that it has decided not to apply the voluntary modulation foreseen from 2010 until 2012. Therefore, in accordance with Article 8(2)(b) of Regulation (EC) No 73/2009, the net amount resulting from the application of the voluntary modulation in Portugal fixed by Commission Decision 2009/780/EC (3) should for those years be added to the national ceiling for Portugal as set out in Annex IV to Regulation (EC) No 73/2009. (7) Annexes IV and VIII to Regulation (EC) No 73/2009 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 73/2009 is replaced by the text set out in Annex I to this Regulation. Article 2 Annex VIII to Regulation (EC) No 73/2009 is replaced by the text set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 278, 23.10.2009, p. 59. ANNEX I ANNEX IV (EUR million) Calendar year 2009 2010 2011 2012 Belgium 583,2 575,4 570,8 569,0 Czech Republic 825,9 Denmark 987,4 974,9 966,5 964,3 Germany 5 524,8 5 402,6 5 357,1 5 329,6 Estonia 92,0 Ireland 1 283,1 1 272,4 1 263,8 1 255,5 Greece 2 561,4 2 365,4 2 359,2 2 344,1 Spain 5 043,7 5 066,4 5 031,4 5 043,2 France 8 064,4 7 946,1 7 878,6 7 849,2 Italy 4 345,9 4 151,6 4 124,7 4 121,6 Cyprus 49,1 Latvia 133,9 Lithuania 346,7 Luxembourg 35,6 35,2 35,1 34,7 Hungary 1 204,5 Malta 5,1 Netherlands 836,9 829,1 822,5 830,6 Austria 727,6 721,7 718,1 715,6 Poland 2 787,1 Portugal 590,5 574,3 570,3 566,3 Slovenia 131,5 Slovakia 357,9 Finland 550,0 544,5 541,1 539,2 Sweden 733,1 717,7 712,3 708,5 United Kingdom 3 373,1 3 345,4 3 339,4 3 336,1 ANNEX II ANNEX VIII National ceilings referred to in Article 40 Table 1 (EUR 1000) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 614 179 611 817 611 817 614 855 614 855 614 855 614 855 614 855 Denmark 1 030 478 1 031 321 1 031 321 1 049 002 1 049 002 1 049 002 1 049 002 1 049 002 Germany 5 770 254 5 771 981 5 771 981 5 852 912 5 852 912 5 852 912 5 852 912 5 852 912 Greece 2 380 713 2 228 588 2 231 588 2 232 826 2 216 826 2 216 826 2 216 826 2 216 826 Spain 4 858 043 5 119 045 5 119 045 5 292 588 5 149 839 5 149 839 5 149 839 5 149 839 France 8 407 555 8 423 196 8 423 196 8 523 610 8 523 610 8 523 610 8 523 610 8 523 610 Ireland 1 342 268 1 340 521 1 340 521 1 340 869 1 340 869 1 340 869 1 340 869 1 340 869 Italy 4 143 175 4 210 875 4 230 875 4 373 722 4 373 722 4 373 722 4 373 722 4 373 722 Luxembourg 37 518 37 569 37 679 37 671 37 084 37 084 37 084 37 084 Netherlands 853 090 853 169 853 169 897 751 897 751 897 751 897 751 897 751 Austria 745 561 747 344 747 356 751 664 751 664 751 664 751 664 751 664 Portugal 608 751 589 811 589 811 606 274 606 274 606 274 606 274 606 274 Finland 566 801 565 520 565 823 570 548 570 548 570 548 570 548 570 548 Sweden 763 082 765 229 765 229 770 906 770 906 770 906 770 906 770 906 United Kingdom 3 985 895 3 976 425 3 976 482 3 988 042 3 987 922 3 987 922 3 987 922 3 987 922 Table 2 (1) (EUR 1000) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Bulgaria 287 399 336 041 416 372 499 327 580 087 660 848 741 606 814 295 Czech Republic 559 622 654 241 739 941 832 144 909 313 909 313 909 313 909 313 Estonia 60 500 71 603 81 703 92 042 101 165 101 165 101 165 101 165 Cyprus 31 670 38 928 43 749 49 146 53 499 53 499 53 499 53 499 Latvia 90 016 105 368 119 268 133 978 146 479 146 479 146 479 146 479 Lithuania 230 560 271 029 307 729 346 958 380 109 380 109 380 109 380 109 Hungary 807 366 947 114 1 073 824 1 205 037 1 318 975 1 318 975 1 318 975 1 318 975 Malta 3 752 4 231 4 726 5 137 5 102 5 102 5 102 5 102 Poland 1 877 107 2 192 294 2 477 294 2 788 247 3 044 518 3 044 518 3 044 518 3 044 518 Romania 623 399 729 863 907 473 1 086 608 1 264 472 1 442 335 1 620 201 1 780 406 Slovenia 87 942 103 394 117 411 131 542 144 241 144 241 144 241 144 241 Slovakia 240 014 280 364 316 964 355 242 388 176 388 176 388 176 388 176 (1) Ceilings calculated taking into account of the schedule of increments provided for in Article 121.